Citation Nr: 9906703	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-20 056	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a heart disability with 
chest pain and shortness of breath.


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1994.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1995 decision by 
the Department of Veterans Affairs (VA) 

Regional Office (RO) in Indianapolis, Indiana.  In a decision 
dated October 15, 1997, the Board denied the issues of 
entitlement to service connection for headaches, exudative 
pleural effusion, hepatitis, lumbosacral strain, maxillary 
sinusitis, and gastritis.  The Board determined that 
additional development was required with regard to the issue 
of entitlement to service connection for a heart disability 
with chest pain and shortness of breath, and that issue was 
remanded to the RO.  The RO completed the action requested 
and the claim for service connection for a heart disability 
is now ready for appellate review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to service 
connection for his heart disorder.  He claims that the 
medical evidence demonstrates that he has an enlarged left 
atrial with trace mitral and tricuspid insufficiency and an 
electrocardiogram showed his heart was abnormal.  The veteran 
contends that he continues to have shortness of breath and 
mild chest pains from time to time.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claim of entitlement to 
service connection for a heart disorder with chest pain and 
shortness of breath is not well-grounded.


FINDING OF FACT

There is no competent evidence of current heart disability.  


CONCLUSION OF LAW

The claim for service connection for a heart disability with 
chest pain and shortness of breath is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be addressed in this case is 
whether the veteran has submitted a well-grounded claim for 
service connection for a heart disorder with chest pain and 
shortness of breath.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim, that is, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than mere allegation; the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability and of an etiological relationship between that 
disability and service.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
claimant further in the development of facts pertinent to the 
claim.  Murphy, 1 Vet. App. at 81.  The Board finds, pursuant 
to the following reasons, that the veteran's claim for 
service connection for a heart disorder with chest pain and 
shortness of breath is not a well-grounded claim.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records demonstrate that at the 
time of his entrance examination in April 1974, he reported a 
history of rheumatic fever at age five.  A cardiac 
consultation report dated in May 1974 contains an impression 
that the veteran's heart was normal with innocent systolic 
ejection murmur.  It was further noted that there was an 
abnormal electrocardiograph with T-waves was of no apparent 
significance.  The examiner concluded that the veteran was 
considered totally normal and that there was no reason to 
limit the veteran's activity or exclude him from the Armed 
Forces.  A chest X-ray report dated in November 1979 noted an 
essentially negative chest.  A report of an echocardiograph, 
dated in November 1979, demonstrates an essentially normal 
study.  A clinical record dated in June 1984 shows that the 
veteran complained of mid-chest pain for four days.  The 
assessment was frequent musculoskeletal chest pain.  A chest 
X-ray report, dated in June 1984, shows that there was 
borderline cardiomegaly without congestive heart failure.  A 
clinical record dated in November 1985 shows that the veteran 
complained of pain in his chest, radiating from shoulder to 
shoulder.  The chest was clear.  The assessment was possible 
costochondral.  A chest X-ray in December 1985 revealed that 
the cardiac size was normal.  A report of an April 1992 
echocardiogram demonstrates mild left atrial enlargement and 
trace mitral and tricuspid insufficiency.  A clinical record 
dated in November 1992 demonstrates that the veteran 
complained of atypical stabbing substernal chest discomfort 
with exercise that lasted for a few seconds.  A November 1992 
chest X-ray report reflects that the cardiomediastinal 
silhouette was within normal limits and the osseous 
structures were normal.  A clinical record dated in December 
1992 shows that the veteran complained of sharp chest pain.  
He reported that he had rare palpitations/tachycardia.  The 
impression was that the chest pain was most consistent with 
pleuritis.  The October 1993 retirement examination report 
notes that the veteran's heart was abnormal.

A VA general examination report, dated in October 1994, 
demonstrates that the veteran reported a history of rheumatic 
fever in the past and occasional chest pain and shortness of 
breath.  He also reported that a physical examination in the 
past revealed a mild heart enlargement.  The veteran reported 
that he had had symptoms 

on and off for the past ten years.  The veteran was not 
currently taking any medications.  A physical examination 
demonstrated blood pressure of 125/84, pulse 72, and 
respiration 18.  The chest was symmetrical in contour, with 
equal expansion.  The heart had normal thrush, size, rhythm 
and sound.  Chest X-ray films demonstrated that the cardiac 
silhouette and mediastinum were unremarkable.  The impression 
was no active chest disease.  An electrocardiogram 
demonstrated normal sinus rhythm, nonspecific T wave 
abnormality and an abnormal electrocardiogram.  

In a letter dated in November 1997, the RO requested that the 
veteran provide the names, addresses, and approximate dates 
of treatment for all private and VA healthcare providers who 
treated him for any heart disability prior to and since 
service.  The record does not contain a response from the 
veteran with any additional information concerning treatment 
for a heart disorder.

A VA examination report dated in February 1998 noted that the 
veteran had a cardiac history significant for rheumatic fever 
at age 5 with sequela of a heart murmur.  He was on 
antibiotics for approximately two years.  During his period 
of active duty, he had several episodes not associated with 
exertion of sharp, atypical chest pain lasting less than one 
second, not associated with shortness of breath, nausea, 
vomiting or diaphoresis.  The veteran had no history of 
syncope or palpitations.  He was not hypertensive or 
diabetic, and there was no family history of premature 
coronary artery disease.  The veteran denied any dyspnea on 
exertion.  The examiner noted that the chest pain which the 
veteran described is very typical for musculoskeletal injury 
and is not related to any of the typical anginal associated 
symptoms such as nausea, vomiting, diaphoresis or shortness 
of breath.  The examiner noted that the veteran described no 
heart failure symptoms and that the veteran stated that he 
had never had a coronary occlusion, thrombosis, congestive 
heart failure or cardiac surgery.  On physical examination, 
the veteran's blood pressure in the right arm while seated 
was 140/88 and he was mildly tachycardiac with a rate of 
approximately 105.  The veteran's neck revealed no jugular 
venous distention or bruit.  A cardiac examination revealed a 
regular rate and rhythm with 

no murmurs or gallops appreciated.  The point of maximal 
impulse (PMI) was not enlarged or displaced, however the 
examiner noted that the veteran had a thick chest and it was 
difficult to palpate the PMI.  No arrhythmia was noted during 
the examination.  The veteran had no evidence of heart 
failure with an absence of rales, edema and liver 
enlargement.  His extremities revealed no cyanosis, clubbing 
or edema.  The examiner noted that there were no significant 
murmurs detected by this examination; the possibility of 
rheumatic valvular heart disease could not be excluded; the 
atypical chest pain almost certainly was not associated with 
arteriosclerotic heart disease; and the veteran did not 
appear at the time of this examination to have any disability 
due to heart or hypertension and there did not appear to be 
any limitations on his employment or manual labor.  Chest X-
ray films showed elevation of the left hemidiaphragm.  The 
right sided epicardial fat pad was prominent but unchanged.  
There were no focal infiltrates.  There had been no change 
since 1994.  The impression was stable chest with no active 
disease.  An electrocardiogram demonstrated normal sinus 
rhythm and nonspecific ST and T wave changes.  An 
echocardiographic report shows normal global left ventricular 
systolic function, no wall motion abnormalities, no obvious 
valvular abnormality, and left atrial dilatation.  

In order for the veteran's claim of entitlement to service 
connection for a heart disorder with chest pain and shortness 
of breath to be considered well grounded, there must be 
competent evidence that the veteran currently has such a 
disability and that it is related to his active service.  
Although the medical evidence of record demonstrates that the 
veteran has some heart abnormality revealed on an 
electrocardiogram involving nonspecific ST and T wave 
changes, the competent medical evidence does not demonstrate 
that he currently has any disability of the heart or 
hypertension.  The veteran's chest pains have not been 
associated with arteriosclerotic heart disease and the 
examiner at the February 1998 VA examination found that they 
were very typical for musculoskeletal injury.  There is no 
competent medical evidence showing that a heart disability 
currently exists.  Therefore, the claim of entitlement to 
service connection for a heart disability with chest pain and 
shortness of breath is not well grounded.


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for a heart disability with chest pain and 
shortness of breath not having been submitted, the appeal is 
denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 7 -


